Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of the 27th day of December,
2007, by and between Nevada Security Bank (“Bank”), and Joe Bourdeau
(“Executive”).

 

RECITALS

 

WHEREAS, the Bank desires to employ the Executive as its Senior Executive Vice
President/Sales and Marketing and to avail itself of his skill, knowledge and
experience to ensure the successful management of its business;

 

WHEREAS, the Executive wishes to be employed by the Bank in the above-mentioned
capacity for the Term hereinafter described;

 

WHEREAS, by execution of this Agreement the parties desire to specify the terms
of the Executive’s employment with the Bank;

 

NOW, THEREFORE, in consideration of the covenants and conditions contained
herein, it is agreed that from December 27, 2007 (the “Effective Date”), the
following terms and conditions shall apply to the Executive’s employment:

 

1.             EMPLOYMENT TERM:  The Bank hereby employs the Executive and the
Executive hereby accepts employment with the Bank for a period of three
(3) years commencing with the Effective Date of this agreement (the “Term),
subject, however, to prior termination of this Agreement as hereinafter
provided.   As used in this Agreement, the word “Term” shall refer to the entire
period of employment of the Executive by the Bank hereunder, whether for the
period provided hereunder, or whether terminated earlier as hereinafter
provided.   The Employment Term shall automatically renew for subsequent
three-year (3) periods, unless at least ninety (90) days prior to the ending of
the Employment Term, either party to the Agreement provides written notice of
the party’s intent to terminate the Agreement.

 

1

--------------------------------------------------------------------------------


 

2.             DUTIES OF THE EXECUTIVE:

 

2.1           Duties:  The Executive shall hold the office of Senior Executive
Vice President/Sales and Marketing of the Bank and will perform the duties
normally performed by such officer of a bank, including the general supervision
and operation of the business and affairs of the Bank, subject to the powers
vested in the Board of Directors of the Bank and in the Bank’s shareholders
pursuant to the Bank’s Charter and By-Laws, and by applicable law.  During the
Term, the Executive shall perform exclusively the services herein contemplated
to be performed by him under this Agreement faithfully, diligently to the best
of his ability, consistent with the highest and best standards of the banking
industry and in compliance with all applicable laws and the Bank’s Articles of
Incorporation and By-Laws.

 

2.2           Place of Performance:  The Executive shall perform said duties
throughout the Bank’s service area and be located at the Bank’s Incline Village
Office. Except as provided herein, the duties, positions and business location
hereunder may only be changed by written agreement of the parties.

 

2.3           Conflict of Interest:  Except with prior written consent of the
Board of Directors of the Bank, the Executive shall devote his entire productive
professional time, ability and attention to the business of the Bank during the
Term, and the Executive shall not directly or indirectly render any services of
a business, commercial or professional nature to any other person, firm or
corporation, whether for compensation or otherwise, which are in conflict with
the Bank’s interest.  Notwithstanding the foregoing, the Executive may make
investments of a passive nature in any business or venture; provided, however,
that such business or venture shall not be in competition, directly or
indirectly, in any manner with the Bank.

 

2

--------------------------------------------------------------------------------


 

3.             COMPENSATION

 

3.1           Base Salary:  For the Executive’s services hereunder, the Bank
shall pay or cause to be paid, as a base salary to the Executive a minimum of
One Hundred Forty-Seven Thousand Dollars ($147,000) per year each year of the
Term, prorated for any portion of a year, in which this Agreement is in effect. 
The Executive’s salary shall be payable in equal installments in conformity with
the Bank’s normal payroll period.  Annual increases shall be made at the sole
discretion of the Chief Executive Officer.  The parties understand and agree
that pursuant to applicable federal law the Bank is prohibited from compensating
the Executive for any services rendered to The Bank Holdings and that The Bank
Holdings shall reimburse the Bank a portion of the Executive’s salary for all
services rendered to The Bank Holdings by the Executive.

 

3.2           Bonuses:  Such a plan shall be within the complete and sole
discretion of the Board of Directors. The Executive shall be entitled to
participate in the Bank’s Executive Compensation Plan (“Bonus Plan”) which will
be developed by the Bank’s Board of Directors.  It is understood that the terms,
conditions, eligibility, benefits, provisions and grants from such a plan shall
be within the complete and sole discretion of the Board of Directors.

 

3.3           Stock Options:  Pursuant to “The Bank Holdings Stock Option Plan,”
the Executive has been granted the option to purchase a minimum of Eighty-Six
Thousand and Twenty-Six (86,026) shares of The Bank Holdings Common Stock.  All
of the terms, conditions, vesting rights, qualifications, eligibility
requirements and other provisions of “The Bank Holding Stock Option Plan” are
incorporated into this Agreement by this reference.  The Executive acknowledges
that he has received, reviewed and understood the provision of “The Bank
Holdings Stock Option Plan.”  Any increase in the number of options granted to
the Executive pursuant to this Agreement shall be made at the sole discretion of
the Board of Directors.

 

3

--------------------------------------------------------------------------------


 

4.             EXECUTIVE BENEFITS

 

4.1           Vacation:  The Executive will be entitled to five (5) weeks
vacation during each year of the Term, prorated for any portion of a year.  The
Executive is required to and shall take at least two (2) weeks of vacation
annually (the “Mandatory Vacation”) which shall be taken consecutively.  Should
Executive not take the entire five (5) weeks vacation during each year, the
unused vacation shall accrue and be taken the following year.  The Executive may
accumulate twenty-five (25) days of vacation in excess of his current year’s
entitlement.  At the end of the year, any vacation not used in excess of such
twenty-five (25) days shall be paid out to the Executive in lieu of accrued
vacation.

 

4.2           Automobile Allowance:  The Bank shall pay the Executive the sum of
Seven Hundred Fifty Dollars ($750) per month as and for expenses to cover all
costs of use, maintenance, repair, upkeep, fuel, cleaning and operation of his
automobile (except mileage costs incurred to travel to locations outside of the
Reno service area) used in the course and scope of his employment.

 

4.3           Insurance Coverage:  The Bank, at the Bank’s expense, shall
provide for the Executive and his dependent family, medical, dental, and vision
coverage, and, for the Executive himself, life, accident, disability and the
like insurance benefits equivalent to the maximum benefits available from time
to time under the Bank’s Group Insurance program for an employee of the
Executive’s salary level during the Term.  Additionally, the Bank, at its
expense, shall provide the Executive with term life insurance benefits in the
amount of not less that Five Hundred Thousand Dollars

 

4

--------------------------------------------------------------------------------


 

($500,000) with beneficiary to be of the Executive’s choice, provided that the
Executive is rated in the highest category by the Insurance Company.  If rated
lower, the Bank will spend the amount it would have spent for the highest rating
and purchase the maximum amount of insurance at the Executive’s lower rating. 
Said coverage shall be in existence and take effect as of the Effective Date and
shall continue throughout the Term.  The Bank shall provide the Executive with
disability insurance providing for monthly disability payments.

 

4.4           Business Expenses:  The Executive shall be entitled to
reimbursement by the Bank for any ordinary and necessary business expenses he
incurs in the performance of his duties during the Term, including, but not
limited to, entertainment, dues, and other expenses, meals, travel expenses,
conventions, meetings, seminars and the like which are reasonable for the office
of the Executive.

 

4.5           Club Memberships:  The Executive shall be provided paid membership
in clubs approved by the Chief Executive Officer.

 

4.6           Retirement Benefits:   Retirement age shall be at a minimum
Sixty-two (62) years of age.  Upon retirement Bank, at its expense, will provide
the Executive and his eligible dependents the equivalent maximum benefit
available through the Bank’s Group Insurance program for an employee of the
Executive’s salary level.  This group insurance benefit shall continue until the
Executive is eligible to qualify for governmental healthcare benefits
(including, but not limited to, Medicare benefits).  Upon eligibility to qualify
for such governmental benefits the Bank’s obligation to provide the group
insurance benefits noted above shall cease and the Bank will, at its expense,
provide the Executive and his eligible dependents additional insurance benefits
to supplement the governmental healthcare benefits for which Executive is
eligible to

 

5

--------------------------------------------------------------------------------


 

qualify.  This supplemental insurance plan benefits shall include, at a minimum,
Medicare supplemental, vision, dental, and prescription drug benefits.

 

4.7                               Nevada Security Bank Executive Supplemental
Compensation Agreement, Nevada Security Bank Split Dollar Agreement, Nevada
Security Bank Excess Plan and Nevada Security Bank Supplemental Director and
Executive Insurance Plan

 

The Bank has agreed to provide certain compensation and benefits to the
Executive pursuant to the Nevada Security Bank Executive Supplemental
Compensation Agreement and amendments thereto; the Nevada Security Bank Split
Dollar Agreement and amendments thereto; the Nevada Security Bank Excess Plan
and amendments thereto; and the Nevada Security Bank Supplemental Director and
Executive Insurance Plan and amendments thereto.  The Executive shall be
entitled to any and all benefits provided under these agreements and plans and
in accordance with any amendments thereto.

 

5.             TERMINATION

 

5.1           Termination for Cause:  The Bank may terminate this Agreement at
any time by action of its Board of Directors, without further obligation or
liability to the Executive, in the event that:

 

5.1.1        The Executive commits an act or acts of malfeasance or misfeasance
in his duties; or

 

5.1.2        The Executive fails to abide by and/or enforce the Bank’s safety
and soundness policies; or

 

5.1.3        The Executive is convicted of a felony or misdemeanor involving
moral turpitude; or State and/or Federal regulators request or order termination
of this Agreement; or

 

6

--------------------------------------------------------------------------------


 

5.1.4        The Executive commits any act, which could cause termination of
Coverage under the Bank’s Blanket Bond as to the Executive, as distinguished
from termination of such coverage as to the Bank as a whole; or

 

5.1.5        The Executive dies.

 

5.2           Termination without Cause:  In the event the Board of Directors of
the Bank determines that either (i) the continued association of the Executive
with the Bank or (ii) the performance of his duties by the Executive is not in
the best interest of the Bank, then the Bank may terminate this Agreement by
action of its Board of Directors.  In the event of such termination without
cause, and subject to any limitation of payments to Officers and Directors under
applicable Federal and State law, the Executive shall be paid as and for
severance payments and in lieu of any and all other Compensation, remedy or
damages, a lump-sum equal to not less than Twenty-four (24) months compensation
at the then current base salary of the Executive, plus an additional severance
payment of one (1) month of the Executive’s then current base salary for each
year of service to the Bank, plus any accrued but unpaid Bonus Compensation
described elsewhere in this Agreement.  In addition, the Bank, at its expense
will provide the Executive and his dependent family with insurance coverage, as
described in Paragraph 4.3 above, following the Executive’s termination for a
period of time not less than twelve (12) months plus one (1) additional month
for every year of service provided by the Executive to the Bank.  Upon such
payment, any and all obligations of the Bank to the Executive shall have been
fully and completely satisfied and the Executive shall be entitled to no
additional compensation, claim, right or benefit hereunder or otherwise.

 

7

--------------------------------------------------------------------------------


 

5.3           Action by Supervisory Authority:  If the Bank is closed or taken
over by any banking supervisory authority, such banking authority may
immediately terminate this Agreement without liability or obligation to the
Executive.

 

5.4           Merger or Corporate Dissolution:  In the event of any of the
following occurrences, the Executive may terminate this Agreement:  (i) a
dissolution or liquidation of the Bank or The Bank Holdings; (ii) a
reorganization, merger, or consolidation of the Bank or The Bank Holdings with
one or more corporations, the result of which (A) the Bank or The Bank Holdings
is not the surviving corporation or (B) the Bank or The Bank Holdings becomes a
subsidiary of another corporation (which shall be deemed to have occurred if
another corporation shall own, directly or indirectly, over 25% of the aggregate
voting power of all outstanding equity securities of the Bank or The Bank
Holdings); (iii) a sale of substantially all the assets of the Bank or The Bank
Holdings to another corporation; or (iv) a sale of the equity securities of the
Bank or The Bank Holdings representing more than 25% of the aggregate voting
power of all outstanding equity securities of the Bank or The Bank Holdings to
any person or entity or any group of persons and/or entities acting in concert. 
In the event of such termination, and subject to any limitation of payments to
Officers and Directors under applicable Federal and State law, the Executive
shall be paid, as and for severance payments and in lieu of any and all other
compensation remedy or damages, a lump-sum equal to not less than Twenty-four
(24) months compensation at the then current base salary of the Executive, plus
an additional severance payment of one (1) month of the Executive’s then current
base salary for each year of service to the Bank, plus any accrued but unpaid
Bonus Compensation described elsewhere in this Agreement.  In addition, the
Bank, at its expense, will provide the Executive and his dependent family with
insurance coverage, as

 

8

--------------------------------------------------------------------------------


 

described in Paragraph 4.3 above, following the Executive’s termination for a
period of not less than Twelve (12) months plus one (1) additional month for
every year of service provided by the Executive to the Bank.  Upon such payment,
any and all obligations of Bank to the Executive shall have been fully and
completely satisfied and the Executive shall be entitled to no additional
compensation, claim, right or benefit hereunder or otherwise.  Any stock options
shall only be exercised in accordance with “The Bank Holdings Stock Option Plan”
referenced and incorporated in this Agreement.

 

5.5           Termination by the Executive:   The Executive may terminate his
employment hereunder at any time upon ninety (90) days written notice to the
Bank.  In such event, the Executive shall be entitled to all salary, bonus and
other benefits (accrued vacation, etc.), which have accrued prior to the
effective date of termination.  Any stock options shall only be exercised in
accordance with “The Bank Holdings Stock Option Plan” referenced and
incorporated in this Agreement.

 

6.             GENERAL PROVISIONS:

 

6.1           IRS Section 280G.  If any portion of the amounts payable to the
Executive under this Agreement as a result of a Merger or Corporate Dissolution
defined in Section 5.4 above, either alone or together with other payments or
benefits which are “contingent on change in ownership or control” would
constitute “excess parachute payments” that are subject to the excise tax
imposed by section 4999 (or similar tax and/or assessments) of the Internal
Revenue Code of 1986, as amended (Code) then such payments shall either be
(i) paid in full, or (ii) reduced to an amount equal to two hundred ninety-nine
percent (299%) of the Executive’s “base amount”, whichever of the foregoing
payments, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Code section 4999, results in the receipt by
the

 

9

--------------------------------------------------------------------------------


 

Executive on an after-tax basis of the greatest amount of benefits.  If any such
payments under this Agreement are “excess parachute payments”, Executive shall
be responsible for the payment of any excise taxes and Bank (or its successor)
shall be responsible for any loss of deductibility related thereto.  If, at a
later date, it is determined that the amount of excise taxes payable by the
Executive is greater than the amount initially so determined, then the Executive
shall pay an amount equal to the sum of such additional excise taxes and any
interest, fines and penalties resulting from such underpayment.

 

Any determination required under this Section 6.1 shall be made in writing by
the Bank’s independent public accountants immediately prior to a Merger or
Corporate Dissolution (“Accountants”), whose determination shall be conclusive
and binding upon the Executive and the Bank for all purposes.  For purposes of
making the calculations required by this Section 6.1, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Code sections 280G and 4999.  The Executive and the Bank shall furnish the
Accountants with such information and documents as the Accountants may
reasonably request in order to make a determination (or determinations) under
this Section.  The Bank shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 6.1.

 

The terms “contingent on change in ownership or control”, “excess parachute
payments” and “base amount”, are defined in Code section 280G and Treasury
Regulations section 1.280G-1.  This Section 6.1 shall apply and be interpreted
in accordance with Code section 280G and the Treasury regulations promulgated
thereunder effective January 1, 2004, or the Treasury regulations then in
effect.

 

10

--------------------------------------------------------------------------------


 

6.2           Indemnification:  To the extent permitted by law, applicable
statutes, the Articles of Incorporation, the By-Laws and resolutions of the Bank
in effect from time to time, the Bank shall indemnify the Executive against
liability or loss arising out of the Executive’s actual or asserted misfeasance
of malfeasance in the performance of the Executive’s duties or out of any actual
or asserted wrongful act against, or by, the Bank including but not limited to
judgments, fines, settlements and expenses incurred in the defense of actions,
proceedings and appeals therefrom.  The Bank shall provide Directors and
Officers Liability Insurance to indemnify and insure the Bank and the Executive
from and against the aforementioned liabilities.  The provisions of this
paragraph shall apply to the estate, executor, administrator, heirs, legatees or
devisees of the Executive.

 

6.3           Notices:  Any notice, request, demand or other communication
required or permitted hereunder shall be deemed to be properly given when
personally served in writing, when deposited in the United States mail, postage
prepaid, or when communicated to public telegraph company for transmittal,
addressed to the party at the parties’ last known address contained in the
records at the Bank.  Either party may change address by written notice in
accordance with this paragraph.

 

6.4           Benefits of Agreement:  This Agreement will inure to the benefits
of and be binding upon its parties and their respective executors,
administrators, successors and assigns.

 

6.5           Applicable Law:  This Agreement is to be governed by and construed
under the laws of the State of Nevada.

 

11

--------------------------------------------------------------------------------


 

6.6           Captions and Headings:  Captions and headings are used in this
Agreement for convenience only, are not a part of this Agreement between the
parties and shall not be used in construing it.

 

6.7           Invalid Provision:  Should any portion or provision of this
Agreement for any reasons be declared invalid, void, or unenforceable by a court
of competent jurisdiction, the validity and binding effect of all remaining
portions or provisions shall not be affected; and the remainder of this
Agreement shall remain in full force and effect as if this Agreement had been
executed with said portion or provision eliminated.

 

6.8           Entire Agreement:  This Agreement contains the entire agreement of
the parties and supersedes all other agreements, either oral or in writing,
between the parties hereto with respect to the employment of the Executive by
the Bank, notwithstanding any compensation and/or benefits provided under
Section 4.7 concerning the Nevada Security Bank Executive Supplemental
Compensation Agreement, the Nevada Security Bank Split Dollar Agreement, the
Nevada Security Bank Excess Plan and the Nevada Security Bank Supplemental
Director and Executive Insurance Plan and any amendments to such agreements and
plans.  Each party to this Agreement acknowledges that no representations,
inducements, promises or agreements, oral or otherwise, have been made by any
party or anyone acting on behalf of any party, which are not embodied herein and
that no other agreement, statement or promise not contained in this Agreement
shall be valid or binding, notwithstanding the agreements and plans previously
referenced.  This Agreement may not be modified or amended by oral agreement but
only by an agreement in writing signed by the Bank and the Executive.

 

12

--------------------------------------------------------------------------------


 

6.9           Arbitration: Any dispute, controversy or claim arising out of or
relating to this Agreement, or the breach thereof, or the employment
relationship between the parties shall be submitted to final and binding
arbitration in accordance with the rules of the American Arbitration
Association, and judgment upon the award rendered by the arbitrator(s) may be
entered into any court having jurisdiction thereof.

 

6.10         Attorney’s Fees:  If any action, including arbitration, is brought
to enforce this Agreement or to determine the relative rights and obligations
for either of its parties, the prevailing party shall be entitled to reasonable
attorney’s fees.

 

6.11         Receipt of Agreement:  Each of the parties hereto acknowledges that
he has read this Agreement and any referenced or incorporated documents in their
entirety and does hereby acknowledge receipt of fully-executed copies thereof. 
A fully-executed copy of this Agreement shall be an original for all purposes
and is a duplicate original.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 31st day
of December, 2008.

 

 

The “Bank”

 

The “Executive”

Nevada Security Bank

 

Joe Bourdeau

Ed Allison, Chairman of the Board

 

 

 

 

 

By:

/s/ Ed Allison

 

By:

/s/ Joe Bourdeau

 

13

--------------------------------------------------------------------------------